
	
		II
		110th CONGRESS
		1st Session
		S. 961
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22, 2007
			Mr. Nelson of Nebraska
			 (for himself, Mr. Stevens, and
			 Mr. Brownback) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 46, United States Code, to
		  provide benefits to certain individuals who served in the United States
		  merchant marine (including the Army Transport Service and the Naval Transport
		  Service) during World War II, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Belated Thank You to the Merchant
			 Mariners of World War II Act of 2007.
		2.Monthly benefit for World War II merchant
			 mariners and survivors under title 46, United States Code
			(a)Monthly benefitChapter 112 of title 46,
			 United States Code, is amended—
				(1)by inserting after the table of sections
			 the following new subchapter heading:
					
						IBurial and cemetery benefits for
				veterans
						;
				and(2)by adding at the end the following new
			 subchapter:
					
						IIMonthly benefit
							11211.Monthly benefit
								(a)PaymentThe Secretary of Veterans Affairs shall pay
				to each individual issued a certificate of honorable service pursuant to
				section 11213(b) of this title a monthly benefit of $1,000.
								(b)Surviving spouses
									(1)Payment to surviving spousesSubject to paragraph (2), the Secretary of
				Veterans Affairs shall pay to the surviving spouse of each individual issued a
				certificate of honorable service pursuant to section 11213(b) of this title a
				monthly benefit of $1,000.
									(2)ExclusionNo benefit shall be paid under paragraph
				(1) to a surviving spouse of an individual issued a certificate of honorable
				service pursuant to section 11213(b) unless the surviving spouse was married to
				such individual for not less than one year.
									(c)Retroactive eligibility for
				benefitsThe Secretary of
				Veterans Affairs shall pay—
									(1)to each individual issued a certificate of
				honorable service under to section 11213(b) of this title the monthly benefit
				described in subsection (a) as if such individual had received such certificate
				of honorable service on the date of the enactment of the
				Belated Thank You to the Merchant Mariners of
				World War II Act of 2007; and
									(2)to each surviving spouse issued a
				certificate of honorable service on behalf of a deceased individual under
				section 11213(e) of this title the monthly benefit described in subsection
				(b)(1) as if such surviving spouse had received such certificate of honorable
				service on the date of the enactment of Belated Thank You to the Merchant Mariners of World War II
				Act of 2007.
									(d)Exemption from taxationPayments of benefits under this section are
				exempt from taxation as provided in
				section
				5301(a) of title 38.
								11212.Qualified serviceFor purposes of this subchapter, an
				individual shall be considered to have engaged in qualified service if, between
				December 7, 1941 and December 31, 1946, the individual—
								(1)was a member of the United States merchant
				marine (including the Army Transport Service and the Naval Transport Service)
				serving as a crewmember of a vessel that was—
									(A)operated by the War Shipping Administration
				or the Office of Defense Transportation (or an agent of such Administration or
				Office);
									(B)operated in waters other than—
										(i)inland waters;
										(ii)the Great Lakes; and
										(iii)other lakes, bays, and harbors of the
				United States;
										(C)under contract or charter to, or property
				of, the Government of the United States; and
									(D)serving the Armed Forces; and
									(2)while serving as described in paragraph
				(1), was licensed or otherwise documented for service as a crewmember of such a
				vessel by an officer or employee of the United States authorized to license or
				document the person for such service.
								11213.Certificate of honorable service
								(a)Application for service
				certificateAn individual
				seeking benefits under section 11211 of this title shall submit an application
				for a certificate of honorable service—
									(1)to the Secretary of Transportation;
				or
									(2)in the case of an individual who was a
				member of the Army Transport Service or the Naval Transport Service, to the
				Secretary of Defense.
									(b)Issuance of service
				certificateThe Secretary who
				receives an application under subsection (a) shall issue a certificate of
				honorable service to the applicant if, as determined by that Secretary, the
				individual engaged in qualified service described in section 11212 of this
				title and meets the standards referred to in subsection (d) of this
				section.
								(c)Timing for certificationA Secretary receiving an application under
				subsection (a) shall act on the application not later than one year after the
				date of that receipt.
								(d)Standards relating to serviceIn making a determination under subsection
				(b), the Secretary acting on the application shall apply the same standards
				relating to the nature and duration of service that apply to the issuance of a
				discharge from service under honorable conditions under section 401(a)(1)(B) of
				the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106
				note).
								(e)Surviving spousesThe surviving spouse of a deceased
				individual who engaged in qualifying service described in section 11212 may
				submit an application for a certificate of honorable service under subsection
				(a) and be issued such a certificate on behalf of such individual under
				subsection (b) for the purpose of receiving benefits under section 11211(b) of
				this title.
								11214.Surviving spouse definedIn this subchapter, the term surviving
				spouse has the meaning given such term in
				section
				101 of title 38, except that in applying the meaning in this
				subchapter, the term veteran means an individual who performed
				qualified service described in section 11212 of this title.
							11215.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary of Veterans Affairs such sums as
				may be necessary for the purpose of carrying out this
				subchapter.
							.
				(b)Conforming amendmentsSubsection (c) of
			 section
			 11201 of title 46, United States Code, is amended—
				(1)in paragraph (1), by striking
			 chapter and inserting subchapter; and
				(2)in paragraph (2), by striking this
			 chapter both places it appears and inserting this
			 subchapter.
				(c)Clerical amendmentsThe table of sections at the beginning of
			 chapter 112 of title 46,
			 United States Code, is amended—
				(1)by inserting at the beginning the following
			 new item:
					
						
							SUBCHAPTER I—Burial and cemetery benefits for
				veterans
						
						;
				and(2)by adding at the end the following:
					
						
							Subchapter II—Monthly
				benefit
							11211. Monthly
				benefit.
							11212. Qualified
				service.
							11213. Certificate of honorable
				service.
							11214. Surviving spouse
				defined.
							11215. Authorization of
				appropriations.
						
						.
				
